Title: To James Madison from James Monroe, 17 May 1806
From: Monroe, James
To: Madison, James


                    
                        No. 48.
                        Sir
                        London May 17. 1806.
                    
                    After my interview with Mr. Fox on the 25. ulto. I waited a fortnight without hearing from him. This new instance of delay surprised me, because he had shewn a sensibility to the former one, and did not seem aware of the necessity of adding to it. Independent of the general object, the war with Prussia and the blockades incident to it, the doctrine and practice respecting which it was necessary to arrange, furnished a new motive for a communication with him. On mature reflection I thought it best to call informally, which I did on the 11th; with a view to enter on these topicks in the familiar manner I had heretofore done. Mr. Fox was at the Office but did not receive me. He sent the expression of his regret at not being able to do it, being as he said just going to attend the Cabinet who were waiting for him. I called again on the 13th and experienc’d the same result, tho’ I had left word that I should then be there. I was informed by his desire that a summons from the King to attend him at the Palace prevented his receiving me on that day. I met him on the 15th. at the Drawing Room but had no opportunity of speaking to him. Sir Fras. Vincent, the first Under Secretary of State being acquainted with my desire, promised to arrange with him an interview and to inform me of it. These are the only circumstances worthy notice which

have occurred here since my last, ’till to-day. I mention them that you may be better enabled to judge correctly in all respects of the light in which the incident of this day ought to be viewed. Early this morning I received from Mr. Fox a note of which a Copy is enclosed, which you will perceive embraces explicitly a principal subject depending between our governments, tho’ in rather a Singular mode. A Similar communication is I presume made to the other Ministers, tho’ of that I have no information. The Note is couched in terms of restraint and professes to extend the blockade further than was heretofore done; nevertheless it takes it from many Ports already blockaded, indeed from all East of ostend and West of the Seine, except in articles contraband of war & enemies property, which are seizable without a blockade. And in like form of exception, considering every enemy as one power, it admits the trade of Neutrals within the same limit, to be free, in the productions of enemies colonies in every but the direct route between the colony and the parent country. I have however been too short a time in the possession of this paper to trace it in all its consequences in regard to this question. It cannot be doubted that the Note was drawn by the government in reference to the question, and if intended by the Cabinet as a foundation on which Mr. Fox is authorised to form a treaty, and obtained by him for the purpose, it must be viewed in a very favorable light. It seems clearly to put an end to further Seizures on the principle which has been heretofore in contestation. I am engaged by invitation with Mr. Fox on the 19th. when it is probable I may have an opportunity of conversing with him and thereby enabled to form a satisfactory opinion on the subject. I hasten however to forward you the enclosed with the above details as it is important for you to have them. It is worthy of attention that at the Drawing Room on the 15th. it was whispered about that the Bill for prohibiting the importation of British goods &c. has passed the Senate, of which it was said that intelligence had that morning been received. It evidently produced some sensation which was doubtless the stronger from the idea then entertained that the Bill was to commence its operation at an early day. I observe however with pleasure that on the whole the measure is considered by the Govt. Papers, on account of the distant period at which it does commence rather as a pacific than a hostile one. I persuade myself that the present Ministry will See in the circumstance of delay, a strong proof of the disposition of the U. States not only to preserve the relations of peace with G. Britain, but of their confidence that the Ministry is animated with the same desire. I cannot help remarking likewise the fact that this paper was sent me immediately after the passage of the Bill was Known. It furnishes a strong presumption that the Govt. Papers judge correctly of the Sentiments of the Govrt. on that point. It may be inferred that a Knowledge of the passage of the Bill hastened the communication to me. But my own opinion is that the business, having had its regular course, was advanc’d to such a stage that it would

have been made had the intelligence not been received. This opinion however is formed on circumstances only and may be erroneous. I hope soon to be able to give you more certain and satisfactory information respecting it. I am, Sir, with great respect and esteem, Your very obedt. Servt.
                    
                        Jas. Monroe
                    
                